DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (US 2013/0153941 A1).

Claim 1, Sasaki (Fig. 1-8) discloses a gate driving structure (104; Fig. 5; Paragraph [00138]; wherein discloses “For example, the semiconductor device 10 of Embodiment 1 or the semiconductor device unit 50 of embodiment 2 can be suitably a shift register, an output section, and/or the like in the source driver 103 and the gate/CS driver 104”), comprising: 
a base substrate (21; Fig. 1, 2, and 4; Paragraph [0074]); 
a shift register (Paragraph [0138]; wherein discloses a shift register) formed on the base substrate (21; Fig. 1, 2, and 4), and comprising a plurality of thin film transistors (Fig. 6; wherein figure shows a plurality of transistors Ta1-Ta4 and Tb1-Tb4) and at least one capacitor (Fig. 6; wherein figure show two capacitors Ca1 and Cb1), the capacitor (Ca1 and Cb1; Fig. 6)  being coupled (Fig. 6; wherein figure shows a capacitor connected to a transistor) to the thin film transistor (Ta1-Ta3 and Tb1-Tb3; Fig. 6); and 
a signal wiring group (CK or 17; Fig. 1; VSS, CKB, CK, and VDD or 12, 127, 17, and 11; Fig. 4) formed on the base substrate (21; Fig. 1, 2, and 4), and comprising a plurality of signal wirings CK or 17; Fig. 1; VSS, CKB, CK, and VDD or 12, 127, 17, and 11; Fig. 4) spaced apart from each other (Fig. 1 and 4; wherein figure shows signal wiring spaced apart from each other), the signal wiring (VDD or 11; Fig. 1 and 4; wherein figure shows at least wiring 11 being directly connected to a transistor) being coupled to the thin film transistor (Ta1, Ta2, Tb1, and Tb2; Fig. 1; Ta11, Ta12, Tb11, and Tb12; Fig. 4), 
wherein an orthographic projection of the capacitor (Ca1 and Cb1; Fig. 1; Ca11, Cb11, Ca21, and Cb21; Fig. 4) on the base substrate (21; Fig. 1 and 4) is at least partially overlapped (Paragraph [0099]; Paragraph [0129-0130]) with an orthographic projection of the signal wiring group (CK or 17; Fig. 1; VSS, CKB, CK, and VDD or 12, 127, 17, and 11; Fig. 4) on the base substrate (21; Fig. 1 and 4).  

Claim 9, Sasaki (Fig. 1-8) discloses an array substrate (Paragraph [0049]; 21; Fig. 1 and 4), comprising: 
a display area (102; Fig. 5), a non-display area (Fig. 5; wherein figure shows area surrounding the display area which is the non-display area containing driver circuits), a display structure (102; Fig. 5; Paragraph [0137]), and a gate driving structure (104; Fig. 1), the display structure being located in the display area (102; Fig. 5; Paragraph [0137]), and the gate driving structure (104; Fig. 5) being located in the non-display area (Fig. 5; wherein figure shows gate driver adjacent to the display section) and coupled to the display structure (Paragraph [0137-0138]), wherein the gate driving structure (104; Fig. 5; Paragraph [00138]; wherein discloses “For example, the semiconductor device 10 of Embodiment 1 or the semiconductor device unit 50 of embodiment 2 can be suitably applied to a shift register, an output section, and/or the like in the source driver 103 and the gate/CS driver 104”), comprising: 
a base substrate (21; Fig. 1, 2, and 4; Paragraph [0074]); 
a shift register (Paragraph [0138]; wherein discloses a shift register) formed on the base substrate (21; Fig. 1, 2, and 4), and comprising a plurality of thin film transistors (Fig. 6; wherein figure shows a plurality of transistors Ta1-Ta4 and Tb1-Tb4) and at least one capacitor (Fig. 6; wherein figure show two capacitors Ca1 and Cb1), the capacitor (Ca1 and Cb1; Fig. 6)  being coupled (Fig. 6; wherein figure shows a capacitor connected to a transistor) to the thin film transistor (Ta1-Ta3 and Tb1-Tb3; Fig. 6); and 

wherein an orthographic projection of the capacitor (Ca1 and Cb1; Fig. 1; Ca11, Cb11, Ca21, and Cb21; Fig. 4) on the base substrate (21; Fig. 1 and 4) is at least partially overlapped (Paragraph [0099]; Paragraph [0129-0130]) with an orthographic projection of the signal wiring group (CK or 17; Fig. 1; VSS, CKB, CK, and VDD or 12, 127, 17, and 11; Fig. 4) on the base substrate (21; Fig. 1 and 4).  

Claim 19, Sasaki (Fig. 1-8) discloses a display device (100; Fig. 5), comprising: 
an array substrate (Paragraph [0049]; 21; Fig. 1 and 4), comprising: 
a display area (102; Fig. 5), a non-display area (Fig. 5; wherein figure shows area surrounding the display area which is the non-display area containing driver circuits), a display structure (102; Fig. 5; Paragraph [0137]), and a gate driving structure (104; Fig. 1), the display structure being located in the display area (102; Fig. 5; Paragraph [0137]), and the gate driving structure (104; Fig. 5) being located in the non-display area (Fig. 5; wherein figure shows gate driver adjacent to the display section) and coupled to the display structure (Paragraph [0137-0138]), wherein the gate driving a shift register, an output section, and/or the like in the source driver 103 and the gate/CS driver 104”), comprising: 
a base substrate (21; Fig. 1, 2, and 4; Paragraph [0074]); 
a shift register (Paragraph [0138]; wherein discloses a shift register) formed on the base substrate (21; Fig. 1, 2, and 4), and comprising a plurality of thin film transistors (Fig. 6; wherein figure shows a plurality of transistors Ta1-Ta4 and Tb1-Tb4) and at least one capacitor (Fig. 6; wherein figure show two capacitors Ca1 and Cb1), the capacitor (Ca1 and Cb1; Fig. 6)  being coupled (Fig. 6; wherein figure shows a capacitor connected to a transistor) to the thin film transistor (Ta1-Ta3 and Tb1-Tb3; Fig. 6); and 
a signal wiring group (CK or 17; Fig. 1; VSS, CKB, CK, and VDD or 12, 127, 17, and 11; Fig. 4) formed on the base substrate (21; Fig. 1, 2, and 4), and comprising a plurality of signal wirings CK or 17; Fig. 1; VSS, CKB, CK, and VDD or 12, 127, 17, and 11; Fig. 4) spaced apart from each other (Fig. 1 and 4; wherein figure shows signal wiring spaced apart from each other), the signal wiring (VDD or 11; Fig. 1 and 4; wherein figure shows at least wiring 11 being directly connected to a transistor) being coupled to the thin film transistor (Ta1, Ta2, Tb1, and Tb2; Fig. 1; Ta11, Ta12, Tb11, and Tb12; Fig. 4), 
wherein an orthographic projection of the capacitor (Ca1 and Cb1; Fig. 1; Ca11, Cb11, Ca21, and Cb21; Fig. 4) on the base substrate (21; Fig. 1 and 4) is at least partially overlapped (Paragraph [0099]; Paragraph [0129-0130]) with an orthographic 

Claims 2 and 10, Sasaki (Fig. 1-8) discloses wherein: 
the base substrate (21; Fig. 1) comprises a first area (Fig. 1; wherein figure shows a first area with signal line VSS) and a second area (Fig. 1; wherein figure shows a second area with signal lines VDD and CK), and the second area (Fig. 1; wherein figure shows a second area with signal lines VDD and CK) is arranged at a side of the first area (Fig. 1; wherein figure shows a first area with signal line VSS) close to a display area (102; Fig. 5; wherein figure shows gate driver arranged next to the display section); 
the plurality of signal wirings (CK, VDD, and VSS; Fig. 1) comprise a plurality of first signal wirings (VSS; Fig. 1) and a plurality of second signal wirings (CK and VDD; Fig. 1), orthographic projections of the plurality of first signal wirings (VSS; Fig. 1) on the base substrate (21; Fig. 1) being located in the first area (Fig. 1; wherein figure shows a first area with signal line VSS), and orthographic projections of the plurality of second signal wirings (CK and VDD; Fig. 1) on the base substrate (21; Fig. 1) being located in the second area (Fig. 1; wherein figure shows a second area with signal lines VDD and CK); and 
an orthographic projection of the capacitor (Ca1 and Cb1; Fig. 1) on the base substrate (21; Fig. 1) is located in the second area (Fig. 1; wherein figure shows a second area with signal lines VDD and CK), and the capacitor (Ca1 and Cb1; Fig. 1 and 

Claims 3 and 11, Sasaki (Fig. 1-8) discloses wherein: 
the base substrate (21; Fig. 1) further comprises a third area (Fig. 1; wherein figure shows a third area between wirings VSS and VDD comprising transistors), and the third area (Fig. 1; wherein figure shows a third area between wirings VSS and VDD comprising transistors) is arranged at a side of the second area close to the display area (102; Fig. 5; wherein figure shows gate driver arranged next to the display section); and 
an orthographic projection of each of the thin film transistors (Ta1, Ta2, Tb1, and Tb2; Fig. 1) on the base substrate (21; Fig. 1) is located in the third area (Fig. 1; wherein figure shows a third area between wirings VSS and VDD comprising transistors).  

Claims 4 and 12, Sasaki (Fig. 1-8) discloses wherein: 
the base substrate (21; Fig. 1) further comprises a third area (Fig. 1; wherein figure shows a third area between wirings VSS and VDD comprising transistors), and the third area (Fig. 1; wherein figure shows a third area between wirings VSS and VDD comprising transistors) is disposed between the first area (Fig. 1; wherein figure shows a first area with signal line VSS) and the second area (Fig. 1; wherein figure shows a second area with signal lines VDD and CK); and 


Claims 6 and 14, Sasaki (Fig. 1-8) discloses wherein the signal wiring (VDD or 11 and VSS or 12; Fig. 2) is arranged in a same layer as (Fig. 1) and is coupled to a source (Ta1 and Ta2; Fig. 1) and drain layer (Ta3 and Ta4; Fig. 1) of the thin film transistor (Ta1, Ta2, Tb1, and Tb2; Fig. 1) in the shift register (Paragraph [0138]; wherein discloses a shift register).  

Claim 17, Sasaki (Fig. 1-8) discloses wherein: 
the display structure (102; Fig. 5) comprises a plurality of sub-pixel units (Paragraph [0137]; wherein discloses pixels) in a row direction and a column direction; (Paragraph [0137]; wherein discloses pixels are arranged in the form of an array) and 
the gate driving structure (104; Fig. 5) is arranged at one or two sides of the display area (102; Fig. 5) in the row direction (Fig. 5).  

Claim 18, Sasaki (Fig. 1-8) discloses wherein the plurality of signal wirings (CK, VDD, and VSS; Fig. 1) are spaced apart from each other in the row direction (Fig. 1; wherein figure shows horizontal spacing) and extend in the column direction (Fig. 1; wherein figure shows line extending in vertical direction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 2013/0153941 A1) in view of Takasugi et al (US 2018/0337682 A1) and Ban et al (KR 2017-0078978 A).

Claims 5 and 13, Sasaki discloses the gate drive structure according to claim 2 and the array substrate of claim 10.
Sasaki does not expressly disclose wherein: 
the shift register comprises a blanking input circuit, a blanking control circuit, a blanking pull-down circuit, and a shift register circuit; 
the blanking input circuit is configured to provide a blanking input signal from a blanking input signal terminal to a first control node according to a second clock signal from a second clock signal terminal; 
the blanking control circuit is configured to provide a first signal from a first signal terminal to a second control node and maintain a voltage difference between the first control node and the second control node, according to a voltage of the first control node;

the shift register circuit is configured to provide a shift signal via a shift signal output terminal and a first drive signal via a first drive signal output terminal according to a voltage of the pull-down node; 
the shift register circuit comprises a display input circuit, an output circuit, a first control circuit, a pull-up circuit, a second control circuit, and a reset circuit; 
the display input circuit is configured to provide a first voltage from a first voltage terminal to the pull-down node according to a display input signal from a display input signal terminal; 
the output circuit is coupled to a fourth clock signal terminal and a fifth clock signal terminal to respectively receive a fourth clock signal and a fifth clock signal, and is configured to, according to the voltage of the pull-down node, provide the fourth clock signal to the shift signal output terminal to output the fourth clock signal as the shift signal, provide the fourth clock signal to the first drive signal output terminal to output the fourth clock signal as the first drive signal, and provide the fifth clock signal to a second drive signal output terminal to output the fifth clock signal as a second drive signal; 
the first control circuit is coupled to a second voltage terminal, a third voltage terminal and a fourth voltage terminal to respectively receive a second voltage, a third 35LZ2005675CN01-US 100602-1550 voltage and a fourth voltage, and is configured to, under control of the voltage of the pull-down node, control a voltage of a pull-up node according to the second voltage and the third voltage or according to the second voltage and the fourth voltage; 

the second control circuit is configured to control the voltage of the pull-up node according to the first clock signal and the voltage of the first control node, and control the voltage of the pull-up node according to the display input signal; 
the reset circuit is configured to reset the pull-down node according to a blanking reset signal from a blanking reset signal terminal, and reset the pull-down node according to a display reset signal from a display reset signal terminal; 
the first signal wiring is a clock signal wiring which is coupled to at least one of the first clock signal terminal, the second clock signal terminal, the fourth clock signal terminal, and the fifth clock signal terminal to correspondingly transmit at least one of the first clock signal, the second clock signal, the fourth clock signal and the fifth clock signal to the shift register; and 
the second signal wiring is a DC signal wiring which is coupled to the first voltage terminal, the second voltage terminal, the third voltage terminal and the fourth voltage terminal to correspondingly apply at least one of the first voltage, the second voltage, the third voltage and the fourth voltage to the shift register.  
Takasugi (Fig. 1-8) discloses wherein: 
the shift register (Fig. 5) comprises a blanking input circuit (Ta, Tb, and Tc; Fig. 5), a blanking control circuit (T1b; Fig. 5), a blanking pull-down circuit (T1c and T1c’; Fig. 5), and a shift register circuit (STGn and STGn+1; Fig. 5); 

the blanking control circuit (T1b; Fig. 5) is configured to provide a first signal (GVDD; Fig. 5) from a first signal terminal (T1b; Fig. 5) to a second control node (N3; Fig. 5) and maintain a voltage difference (Paragraph [0059]) between the first control node (M; Fig. 5) and the second control node (N3; Fig. 5), according to a voltage of the first control node (M; Fig. 5);
the blanking pull-down circuit (T1c and T1c’; Fig. 5) is configured to provide (Paragraph [0059]) a voltage of the second control node (N3; Fig. 5) to a pull-down node (Q1; Fig. 5) according to the first clock signal (Reset; Fig. 5); 
the shift register circuit (STGn and STGn+1; Fig. 5) is configured to provide a shift signal (Fig. 6) via a shift signal output terminal (C(n); Fig. 5) and a first drive signal (Fig. 6) via a first drive signal output terminal (Scout(n); Fig. 5) according to a voltage of the pull-down node (Q1; Fig. 5); 
the shift register circuit (STGn and STGn+1; Fig. 5) comprises a display input circuit (T1, T1a, and T3q; Fig. 5), an output circuit (T6r and T6; Fig. 5), a first control circuit (BK3 and BK3’; Fig. 5), a pull-up circuit (T7a T7b, T7cra, T7crb, T31a, T31b, T32a, and T32b; Fig. 5), a second control circuit (T5, T5’, BK1b and BK1b’; Fig. 5), and a reset circuit (T3nb, T3nc, T3n, and T3na; Fig. 5); 
the display input circuit (T1, T1a, and T3q; Fig. 5) is configured to provide a first voltage (GVDD; Fig. 5 and 7B) from a first voltage terminal (T3q; Fig. 5 and 7B) to the 
the output circuit (T6r and T6; Fig. 5) is coupled to a fourth clock signal terminal (T6cr; Fig. 5) and a fifth clock signal terminal (T6; Fig. 5) to respectively receive a fourth clock signal (CRCLK(n); Fig. 5) and a fifth clock signal (SCCLK(n); Fig. 5), and is configured to (Fig. 7E), according to the voltage of the pull-down node (Q1; Fig. 5 and 7E), provide the fourth clock signal (CRCLK(n); Fig. 5) to the shift signal output terminal (C(n); Fig. 5 and 7E) to output the fourth clock signal (CRCLK(n); Fig. 5) as the shift signal (C(n); Fig. 6), provide the fourth clock signal (CRCLK(n); Fig. 5) to the first drive signal output terminal (C(n); Fig. 5 and 7E) to output the fourth clock signal (CRCLK(n); Fig. 5) as the first drive signal (C(n); Fig. 6), and provide the fifth clock signal (SCCLK(n); Fig. 5 and 7E) to a second drive signal output terminal (SCOUT(n); Fig. 5) to output the fifth clock signal (SCCLK(n); Fig. 5 and 7E) as a second drive signal (SCOUT(n); Fig. 6); 
the first control circuit (BK3 and BK3’; Fig. 5) is coupled to a second voltage terminal (T5q and T5q’; Fig. 5, a third voltage terminal (T4; Fig. 5) and a fourth voltage terminal (T4’; Fig. 5) to respectively receive a second voltage (GVSS2; Fig. 5), a third 35LZ2005675CN01-USvoltage (GVDDo; Fig. 5) and a fourth voltage (GVDDe; Fig. 5), and is configured to (Paragraph [0065 and 0073]), under control of the voltage of the pull-down node (Q1; Fig. 5), control a voltage of a pull-up node (Qbo and Qbe; Fig. 5) according to the second voltage (GVSS2; Fig. 5) and the third voltage (GVDDo; Fig. 5) or according to the second voltage (GVSS2; Fig. 5) and the fourth voltage (GVDDe; Fig. 5); 

the second control circuit (T5, T5’, BK1b and BK1b’; Fig. 5) is configured to control (Fig. 7B) the voltage of the pull-up node (Qbo; Fig. 5 and 7B) according to the first clock signal (Reset; Fig. 5) and the voltage of the first control node (M; Fig. 5), and control the voltage of the pull-up node (Qbo; Fig. 5 and 7B) according to the display input signal (C(n-3); Fig. 5 and 7B); 
the reset circuit (T3nb, T3nc, T3n, and T3na; Fig. 5) is configured to reset the pull-down node (1; Fig. 5 and 7H) according to a blanking reset signal (VSP; Fig. 5) from a blanking reset signal terminal (VSP; Fig. 5), and reset the pull-down node (Q1; Fig. 5 and 7H) according to a display reset signal (C(n+3); Fig. 5 and 7H) from a display reset signal terminal (C(n+3); Fig. 5 and 7H); 
the first signal wiring (Fig. 1) is a clock signal wiring (Fig. 1) which is coupled to at least one of the first clock signal terminal (STGn-STn+3; Fig. 1), the second clock signal terminal (STGn-STn+3; Fig. 1), the fourth clock signal terminal (STGn-STn+3; Fig. 1), and the fifth clock signal terminal (STGn-STn+3; Fig. 1) to correspondingly transmit at least one of (CLKs and VSP, LSP, and Reset; Fig. 1) the first clock signal, the second clock signal, the fourth clock signal and the fifth clock signal to the shift register (STGn-STn+3; Fig. 1); and 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sasaki’s semiconductor device by applying a shift register circuit, as taught by Takasugi, so to use a semiconductor device with a shift register circuit for providing a gate shift register and an organic light emitting diode display including the same capable of outputting sensing gate pulses in random order in a vertical blanking interval through a simple circuit configuration (Paragraph [0010]).
Sasaki in view of Takasugi does not expressly disclose the blanking control circuit is configured to provide a first clock signal from a first clock signal terminal to a second control node and maintain a voltage difference between the first control node and the second control node, according to a voltage of the first control node.
Ban (Fig. 1-13) discloses the blanking control circuit (T2; Fig. 9-11) is configured to provide a first clock signal (CLK; Fig. 9-11) from a first clock signal terminal (T2; Fig. 9-11) to a second control node (N1; Fig. 9-11) and maintain a voltage difference between the first control node (M; Fig. 9-11) and the second control node (N1; Fig. 9-11), according to a voltage of the first control node (M; Fig. 9-11).
.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 2013/0153941 A1) in view of Mori (US 2015/0138466 A1).

Claims 7 and 15, Sasaki discloses the gate driving structure according to claim 1 and the array substrate according to claim 9.
Sasaki does not expressly disclose wherein: 
the capacitor comprises a first electrode layer, a first insulating layer, and a second electrode layer sequentially formed on the base substrate; and 
the first electrode layer is arranged in a same layer as and is coupled to a gate layer of the thin film transistor in the shift register, and the second electrode layer is arranged in a same layer as and is coupled to a gate layer of a sub-pixel unit in a display area.  
Mori (Fig. 1-19) discloses wherein: 

the first electrode layer (31; Fig. 12) is arranged in a same layer (Fig. 12 and 11) as and is coupled to a gate layer of the thin film transistor (41; Fig. 11) in the shift register (Tr1; Fig. 6), and the second electrode layer (32; Fig. 12) is arranged in a same layer (Fig. 3 and 4) as and is coupled to a gate layer (13; Fig. 3; G1-Gn; Fig. 4) of a sub-pixel unit (Pij; Fig. 4) in a display area (71; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sasaki’s semiconductor device by applying capacitor layering, as taught by Mori, so to use a semiconductor device with capacitor layering for provide a liquid crystal display that can reduce occurrence of quality problems, and can improve adhesive strength between substrates (Paragraph [0037]).

Claims 8 and 16, Mori (Fig. 1-19) discloses wherein the shift register (Fig. 9-10, and 14-19) further comprises an output line (OUT; Fig. 6) arranged in a same layer (Fig. 11 and 12) as the second electrode layer (32; Fig. 12), and the output line (OUT; Fig. 6) comprises one end coupled (Fig. 9-10, and 14-19) to the second electrode layer (32; Fig. 12) and another end extending (Fig. 3 and 4) to a position where the display area is located (71; Fig. 4) and coupled to the gate layer (4; Fig. 4) of the sub-pixel unit (Pij; Fig. 4).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/05/2021